                         1   MEYER LAW GROUP LLP
                              A Limited Liability Partnership
                         2   BRENT D. MEYER, Cal. Bar No. 266152
                             268 Bush Street #3639
                         3   San Francisco, California 94104
                             Telephone: (415) 765-1588
                         4   Facsimile: (415) 762-5277
                             Email:      brent@meyerllp.com
                         5
                         6   Attorney for Creditor
                             DALE GARDNER and
                         7   MELISSA GARDNER

                         8                              UNITED STATES BANKRUPTCY COURT
                         9                              NORTHERN DISTRICT OF CALIFORNIA
                     10                                           SAN JOSE DIVISION
                     11
                     12      In re                                             BK Case No.: 20-50469-SLJ
                     13
                             MORDECHAI KOKA,                                   Chapter 11
                     14
                                              Debtor.                          CERTIFICATE OF SERVICE
                     15
                     16
                     17
                     18              I, Brent D. Meyer, hereby declare as follows:
                     19
                                    I am an active member of the State Bar of California and I am not a party to the above-
                     20      captioned action; my business mailing address is 268 Bush Street #3639, San Francisco,
                             California, 94104.
                     21
                     22              On April 16, 2021, I served copies of the following document(s):

                     23              DALE GARDNER AND MELISSA GARDNER’S PROPOSED COMBINED PLAN
                                     OF REORGANIZATIONAND DISCLOSURE STATEMENT (APRIL 16, 2021)
                     24
                                     NOTICE OF HEARING ON APPROVAL OF DISCLOSURE STATEMENT
                     25              CONTAINED IN DALE GARDNER AND MELISSA GARDNER’S PROPOSED
                     26              COMBINED PLAN OF REORGANIZATIONAND DISCLOSURE STATEMENT
                                     (APRIL 16, 2021)
                     27
                                     in the following manner on the parties listed below:
                     28


                               CASE NO. 20-50469-SLJ
                                                                           -1-
MEYER LAW GROUP LLP
 268 BUSH STREET #3639         CERTIFICATE OF SERVICE
                  Case: 20-50469
SAN FRANCISCO CA 94104
www.meyerllp.com
                                            Doc# 114-2    Filed: 04/16/21     Entered: 04/16/21 10:00:02      Page 1
                                                                   of 3
                                         BY FEDERAL EXPRESS: I enclosed said document(s) in an envelope or package
                         1
                                         provided by Federal Express and addressed to the persons at the address(es) listed below.
                         2               I placed the envelope or package for collection and overnight delivery at an office or a
                                         regularly utilized drop box of Federal Express or delivered such document(s) to a courier
                         3               or driver authorized by Federal Express to receive documents.
                         4
                                         BY FIRST CLASS MAIL: Pursuant to Federal Rule of Bankruptcy Procedure 7004(b),
                         5               I enclosed said document(s) in a sealed envelope addressed to the persons at the
                                         address(es) listed below, placed first class postage fully prepaid thereon, and deposited
                         6               said envelope in a United States mailbox.
                         7
                                           DEBTOR
                         8                 Mordechai Koka
                                           1409 Enderby Way
                         9                 Sunnyvale, California 94087
                     10
                                         BY CERTIFIED MAIL: Pursuant to Federal Rule of Bankruptcy Procedure 7004(h), I
                     11                  enclosed said document(s) in a sealed envelope addressed to the persons at the
                                         address(es) listed below, transported said envelope to a United States Post Office, placed
                     12                  first class postage fully prepaid thereon with certified and return receipt requested, and
                     13                  deposited said envelope with an agent of the United States Postal Service. The Certified
                                         Mail Receipt Number for each party served with the document(s) is as specified below.
                     14
                                         BY NOTICE OF ELECTRONIC FILING (NEF): Pursuant to Bankruptcy Local Rule
                     15                  9013-3(c), service of the document(s) was also effective on the following persons whom
                     16                  are registered participants of the Court’s CM/ECF system, consented to electronic
                                         service, and received an electronic copy of the document(s) by the Clerk of the Court via
                     17                  Notice of Electronic Filing.
                     18
                                            •    Jared A. Day jared.a.day@usdoj.gov, ankey.to@usdoj.gov
                     19                     •    Deirdre M. Digrande ddigrande@lockhartpark.com
                                            •    Arasto Farsad farsadecf@gmail.com, farsadecf@ecf.courtdrive.com
                     20                     •    David S. Hoffman dshoffmanesq@aol.com
                     21                     •    Kelly Marie Kaufmann bknotice@mccarthyholthus.com,
                                                 kraftery@ecf.courtdrive.com
                     22                     •    Brent D. Meyer brent@meyerllp.com
                     23                     •    Office of the U.S. Trustee / SJ USTPRegion17.SJ.ECF@usdoj.gov
                                            •    Edward A. Treder ndcaecf@BDFGroup.com
                     24                     •    Nancy Weng nancy@farsadlaw.com
                                            •    Selwyn D. Whitehead selwynwhitehead@yahoo.com
                     25
                                            •    Craig V Winslow craig@cvwlaw.com
                     26
                             ///
                     27      ///
                     28      ///


                                   CASE NO. 20-50469-SLJ
                                                                               -2-
MEYER LAW GROUP LLP
 268 BUSH STREET #3639         CERTIFICATE OF SERVICE
                  Case: 20-50469
SAN FRANCISCO CA 94104
www.meyerllp.com
                                                Doc# 114-2     Filed: 04/16/21    Entered: 04/16/21 10:00:02        Page 2
                                                                        of 3
                         1
                                    I declare under penalty of perjury under the laws of the United States of America that the
                         2   forgoing is true and correct.

                         3           Executed on April 16, 2021 at San Francisco, California.
                         4
                                                                                    /s/ BRENT D. MEYER
                         5                                                         Brent D. Meyer
                         6
                         7
                         8
                         9
                     10
                     11
                     12
                     13
                     14
                     15
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28


                               CASE NO. 20-50469-SLJ
                                                                          -3-
MEYER LAW GROUP LLP
 268 BUSH STREET #3639         CERTIFICATE OF SERVICE
                  Case: 20-50469
SAN FRANCISCO CA 94104
www.meyerllp.com
                                            Doc# 114-2    Filed: 04/16/21    Entered: 04/16/21 10:00:02       Page 3
                                                                   of 3
